        Case 1:18-cv-08250-JSR Document 44-1 Filed 11/02/18 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

WINKLEVOSS CAPITAL FUND, LLC,                        Index No. 18-CV-8250 (JSR)

                       Plaintiff,
                                                     CERTIFICATE OF SERVICE
               -against-

CHARLES SHREM,

                       Defendant.


       I HEREBY CERTIFY that on this 2nd day of November 2018, I caused to be served true

and correct copies of the Corrected Statement of Garnishee Bittrex, Inc. by email to Tyler Meade

at tyler@meadefirm.com and Sam Ferguson at sam@meadefirm.com. Tyler Meade of the Meade

Firm consented to service by email in his October 22, 2018 letter to Bittrex, Inc.


Dated: November 2, 2018
       New York, New York

                                              /s/ Antoinette Rangel
                                              Antoinette Rangel, Esq.
                                              O’MELVENY & MYERS LLP
                                              7 Times Square
                                              New York, New York 10036
                                              Telephone: (212) 326-2000
                                              Facsimile: (212) 326-2061

                                              Attorney for Garnishee Bittrex, Inc.
